           Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 1 of 24

                                 1UflGF   DPMD GUADERRAMA

                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     El PASO DIVISION                            82i
                                                                                        s
                                                                                                 J /3
                                                        §
 BRANDON CALLIER,                                       §
                                                       §
                                Plaintiff,             §
                                                       §
                 v.                                    §
                                                       §
BITTY ADVANCE 2, LLC, a Wyoming Limited                §
Liability Company, MCA SERVICING, LLC, a               §
Wyoming Limited Liability Company, and                 §
CRAIG HECKER and John Does 1-4                         §
                                                       §
                                Defendants.            §
                                                       §

                            PLAINTIFF'S ORIGINAL COMPLAINT

                                                PARTIES

1.   The Plaintiff is BRANDON CALLIER, a natural person, resident of the Western District
                                                                                          of
     Texas and was present in Texas for all calls, in this case in El Paso County.

2. Defendant BITTY ADVANCE 2, LLC (Bitty) is a Wyoming limited liability
                                                                         company with a
     principal address of 30 N Gould Street Suite 2555, Sheridan, Wyoming 82801 and can be

     served via registered agent Registered Agents, Inc., 30 N Gould Street, Suite R, Sheridan

     Wyoming 82801.

3. Defendant MCA SERVICING, LLC (MCA) is a Wyoming limited liability
                                                                     company with a

     principal address of 1940 Harrison Street, Suite 301, Hollywood, Florida 33020 and can be

     served via registered agent Registered Agents, Inc., 30 N Gould Street, Suite R, Sheridan

     Wyoming 82801.

4. Defendant CRAIG HECKER is a current Officer of both MCA Servicing,
                                                                      LLC and Bitty 2
     Advance, LLC and can be served at 1940 Harrison Street, Suite 301, Hollywood,
                                                                                   Florida,
           Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 2 of 24



      33020.

                                     JURISDICTION AND VENUE
 5. Jurisdiction. This Court has federal-question subject matter jurisdiction over
                                                                                   Plaintiff's
      TCPA claims pursuant to 28 U.S.C.      § 1331    because the TCPA is a federal statute. Mims v.

      Arrow Fin.   Servs.,   LLC, 565 U.S. 368, 372 (2012). This Court has supplemental subject

      matter jurisdiction over Plaintiff's claim arising under Texas Business and
                                                                                  Commerce Code
      305.053 because that claim arises from the same nucleus of operative fact, i.e.,
                                                                                       Defendants'
     telemarketing robocalls to Plaintiff; adds little complexity to the case; and doesn't seek

     money damages, so it is unlikely to predominate over the TCPA claims.

 6. Personal Jurisdiction. This Court has general personal jurisdiction
                                                                        over the defendant
     because they have repeatedly placed calls to Texas residents, and derive revenue
                                                                                      from Texas
     residents, and they sell goods and services to Texas residents, including the Plaintiff.

 7. Venue. Venue is proper in this District pursuant to 28 U.S.C.
                                                                  § 1391(b)(1)-(2) because a

     substantial part of the events giving rise to the   claimsthe calls and sale of goods and
     services directed at Texas residents, including the Plaintiffoccurred in this District and

     because the Plaintiff resides in this District. Residing in the Western District of Texas when

     be received a substantial   if not every single call from the Defendants that are the subject
     matter of this lawsuit.

8.   This Court has venue over the defendants because the calls at issue were sent
                                                                                   by or on behalf
     of the above-named defendants to the Plaintiff, a Texas resident.



                             THE TELEPHONE CONSUMER PROTECTION
                                    ACT OF 1991, 47 U.S.C. § 227
9. In 1991, congress enacted the TCPA to restrict the use of
                                                             sophisticated telemarketing

                                                   2
            Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 3 of 24



        equipment that could target millions of consumers en masse.
                                                                                Congress found that these calls
        were not only a nuisance and an invasion of privacy to
                                                                       consumers specifically but were also a
        threat to interstate commerce generally.   See      S.   Rep. No.   102-178, at 2-3 (1991), as reprinted
       in 1991 U.S.C.C.A.N. 1968, 1969-71.

  10. The TCPA makes it unlawful "to make any call
                                                   (other than a call made for emergency
     purposes or made with the prior express consent of the called
                                                                   party) using an automatic
     telephone dialing system or an artificial or prerecorded voice ... to
                                                                           any telephone number
     assigned to a ... cellular telephone service." 47 U.S.C.
                                                                       §   227(b)(1)(A)(iii).
 11. The TCPA makes it unlawful "to initiate any telephone
                                                           call to any residential telephone line

    using an artificial or prerecorded voice to deliver a message without the
                                                                              prior express consent
    of the called party, unless the call is initiated for emergency purposes, is
                                                                                           made solely
    pursuant to the collection of a debt owed to or guaranteed by the United
                                                                             States, or is
    exempted by rule or order" of the Federal Communication Commission
                                                                       ("FCC"). 47 U.S.C.
    §   227(b)(1)(B).

 12. The TCPA provides a private cause of action to persons who
                                                                receive calls in violation of §
    227(b). 47 U.S.C.    §   227(b)(3).

13. Separately, the TCPA bans making telemarketing calls
                                                         without a do-not-call policy available
    upon demand. 47 U.S.C. § 227(c); 47 C.F.R.          §   64.1200(d)(1).'
14. The TCPA provides a private cause of action to persons
                                                           who receive calls in violation                of §
   227(c) or a regulation promulgated thereunder. 47 U.S.C. 227(c)(5).
                                                           §

15. According to findings     of the FCC, the agency vested by Congress with authority to issue
   regulations implementing the TCPA, automated or prerecorded telephone
                                                                         calls are a greater

'See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codif,iing a June 26, 2003 FCC order).
                                                    3
          Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 4 of 24



     nuisance and invasion of privacy than live solicitation calls and can be costly
                                                                                     and
     inconvenient.

 16. The FCC also recognizes that "wireless customers are
                                                          charged for incoming calls whether
    they pay in advance or after the minutes are used." In re Rules and
                                                                        Regulations
    implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14115
                                                                               ¶ 165 (2003).
 17. The FCC requires "prior express written consent" for all
                                                              autodialed or prerecorded
    telemarketing robocalls to wireless numbers and residential lines. In particular:
                                                                                      [Al
    consumer's written consent to receive telemarketing robocalls must be signed
                                                                                 and be
    sufficient to show that the consumer: (1) received clear and conspicuous
                                                                             disclosure of the
    consequences of providing the requested consent, i.e., that the consumer will
                                                                                  receive future
    calls that deliver prerecorded messages by or on behalf of a specific seller;
                                                                                  and (2) having
    received this information, agrees unambiguously to receive such calls at a telephone
                                                                                         number
    the consumer designates. In addition, the written agreement must be obtained
                                                                                 without
    requiring, directly or indirectly, that the agreement be executed as a condition of
                                                                                        purchasing
    any good or service.

18. In the Matter of Rules & Regulations Implementing the Tel.
                                                               Consumer Prot. Act of 1991,
   27 FCC Red. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks
                                                                             omitted). FCC
   regulations "generally establish that the party on whose behalf a solicitation is made
                                                                                          bears
   ultimate responsibility for any violations." in the Matter of Rules and Regulations

   implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Red. 12391, 12397
                                                                              ¶         13   (1995).
19. The FCC confirmed this principle in 2013, when it explained
                                                                that "a seller   ... may be held
   vicariously liable under federal common law principles of agency for violations
                                                                                      of either
   section 227(b) or section 227(c) that are committed by third-party
                                                                        telemarketers." In the


                                                4
          Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 5 of 24



     Matter of the Joint Petition Filed by Dish Network, LLC, 28 FCC Red. 6574, 6574
                                                                                     ¶      1


     (2013).

 20. Under the TCPA, a text message is a call. Satterfield v. Simon
                                                                    & Schuster, Inc., 569 F.3d

     946, 951   52 (9th Cir. 2009).

 21. A corporate officer involved in the telemarketing at issue may
                                                                    be personally liable under the
     TCPA. E.g., Jackson Five Star Catering, Inc.   v.   Beason, Case No. 10-10010, 2013 U.S. Dist.

    LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M]any courts have
                                                                        held that corporate
    actors can be individually liable for violating the TCPA where they had
                                                                            direct, personal
    participation in or personally authorized the conduct found to have violated the statute."

    (internal quotation marks omitted)); Maryland v. Universal Elections, 787 F.
                                                                                 Supp. 2d 408,
    415    16 (D. Md. 2011)   ("If an individual acting on behalf of a corporation could avoid
    individual liability, the TCPA would lose much of its force.")

                        The Texas Business and Commerce Code 305.053

22. The Texas Business and Commerce code has an analogous portion that is
                                                                          related to the
    TCPA and was violated in this case.

23. The Plaintiff may seek damages under this Texas law for violations of 47
                                                                             USC 227 or
    subchapter A and seek $500 in statutory damages or $1500 for willful or knowing
                                                                                    damages.

                                      FACTUAL ALLEGATIONS
24. Plaintiff has been on the National Do-Not-Call Registry since December
                                                                           2007.
25. Defendants utilize Independent Sales Organizations (ISO) and/or
                                                                    Brokers to solicit business
   sales purchase agreements on behalf of Defendants.

26. Defendant Bitty's website www.bittyadvance.com has a hyperlink on
                                                                      the home page titled
   "ISO Portal" with a hyperlink address of https://broker.bittyadvance.corn.
                                                                                Clicking this link
          Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 6 of 24



     takes the user to the login page for Bitty's ISO and/or Broker agents and representatives.

 27. Billy's agents andlor Brokers access the Billy website to directly input
                                                                              applications and
     obtain information on customers.

 28. Billy directly emails agents andlor brokers directly incentivizing agents
                                                                               andlor brokers to
     solicit on behalf of Bitty.

 29. Billy offers bonuses to agents and/or brokers who hit sales goals and
                                                                           input and process
     applications on behalf of Billy.

 30. Billy's agents and/or brokers use software, hardware, and infrastructure
                                                                              owned by Billy.
 31. The Plaintiff has received at least 29 calls over 45 days to his cell
                                                                           phone, 915-383-4604
    without consent and not related to an emergency purpose, soliciting business funding

    products and services of Defendants.

32. The Plaintiff did not want or need business funding. However, in order
                                                                           to cease harassment
    from the anonymous robocallers, such as the defendants, Plaintiff eventually told
                                                                                      the
    representative he needed business funding for the sole purpose of identifying who was

    calling and/or the company who was responsible for calling.

33. Beginning November 2, 2020, Plaintiff began to receive nearly daily autodialed
                                                                                   phone calls
    from multiple Independent Sales Organization (ISO) or Broker operating on behalf of, and

   for the benefit of, Defendant Billy and Defendant MCA.

34. On November 2, 2020, Plaintiff received the first of a series of automated calls
                                                                                     from phone
   number 646-343-5616. Plaintiff answered the phone and heard about 10 seconds of silence

   before there was an audible "beep."

35. Plaintiff was connected to a representative who asked Plaintiff
                                                                    questions about his business
   funding needs in an effort to solicit on behalf of Defendant Billy.
          Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 7 of 24



 36. On October 5, 2020, Plaintiff received the first of a series of automated calls
                                                                                     from phone
     number 551-213-5331. Plaintiff answered the phone and heard about 10 seconds of
                                                                                     silence
     before there was an audible "beep."

 37. Plaintiff was connected to a representative who asked Plaintiff
                                                                     questions about his business
     funding needs in an effort to solicit on behalf of Defendant Bitty.

 38. On November 24, 2020, Plaintiff received an automated call from
                                                                     phone number 915-373-
    4754 displaying "Oscar Dominguez" on the caller ID.

 39. Plaintiff answered the phone and heard an audible "beep" before
                                                                     he was connected to a third-
    party representative who identified himself as "Mac" and asked the Plaintiff
                                                                                 qua1ifiing
    questions about his business revenues, debts and credit score.

40. The third-party representative asked for the Plaintiff's email address
                                                                           and sent the Plaintiff an
    email asking the Plaintiff to send his bank statements.

41. "Mac's" email indicated he was employed by and/or represented
                                                                  NextDay MCA with a
    location of 36-36 331( street, suite 103 Long Island, New York 11106 and phone
                                                                                   number
    888-487-4621.

42. The third-party representative sent the Plaintiff a second email asking
                                                                            the Plaintiff to fill out
    an electronic application for business funding.

43. The Plaintiff declined to send the bank statements and ended the
                                                                     phone call.
44. On November 24, 2020 at 2:45 PM the Defendant's third-party
                                                                representative again called
   the Plaintiff from 915-373-4754 displaying "Oscar Dominguez" on the caller ID.

45. The Plaintiff answered the phone, spoke to "Mac," and again
                                                                declined to send in the
   application.

46. On November 24, 2020 at 3:09 PM the Defendant's third-party
                                                                representative again called


                                                 7
          Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 8 of 24



     the Plaintiff from 915-373-4754 displaying "Oscar Dominquez" on the
                                                                         caller ID.
  47. Plaintiff answered the phone and "Mac" asked the Plaintiff to
                                                                    submit an application.
 48. The Plaintiff asked "Mac" where he was located.

 49. "Mac" replied he was located in New York.

 50. Plaintiff asked "Mac" why the caller ID displayed 915 area
                                                                codes   if he is located in New
     York.

 51. Mac then informed the Plaintiff he was "calling using automated
                                                                     dialing and the system gives
     it that number." Mac then asked the Plaintiff if he "wanted to be
                                                                       called from his (Mac's) real
     number" in order to "make you (Plaintiff) feel better."

 52. The Plaintiff said "yes call me from your real phone number whenever
                                                                          you call me" and Mac
    hung up the phone and called the Plaintiff from a different phone number.

 53. Plaintiff told "Mac" multiple times to not call him and to stop using
                                                                           spoofed caller IDs so
    Plaintiff could know who was calling and whether he wanted to answer the phone.

 54. "Mac" called the Plaintiff from phone number 888-487-4621, the phone
                                                                          number on the MCA
    website, three times: November 24, 2020 at 3:12 PM, 3:33 PM, and 5:12 PM indicating he

    was fully capable of dialing the Plaintiff properly and was intentionally and
                                                                                    willfully   using
    autodialing technology.

55. On November 25, 2020 "Mac" called the Plaintiff four more times using
                                                                          autodialed spoofed
    915 area code phone numbers: 8:54 AM and 11:43 AM from phone number
                                                                        915-494-8244,
    10:41 AM form phone number 915-630-8887, and again from
                                                            915-373-4754 at 1:05 PM.
56. Plaintiff became annoyed with the phone calls and attempted to
                                                                   locate details on NextDay



57. Plaintiff searched the stated business address, phone number,
                                                                  and name and was unable to
         Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 9 of 24



     find any verifiable information on the company NextDay MCA.

 58. Plaintiff hired an investigative company to locate the company.

 59. The investigative company was unable to find any information on NextDay MCA and the

     stated address on the Next Day MCA website belongs to a company called American

    Medical Alert Corp (AMAC).

 60. On November 25, 2020, Plaintiff asked business owner Justin Johnson (Johnson) to apply for

    a loan through Defendant Bitty's ISO and/or Broker so he could find out who was harassing

    him with repeated phone calls and requests for personal information.

 61. Plaintiff gave "Mac" Johnson's cell phone number and told him to call.

 62. On November 25, 2020, the Independent Sales Organization and/or Broker called Mr.

    Johnson on behalf of Defendant Bitty and Defendant MCA.

63. "Mac," despite having Johnson's phone number, called Johnson a total of five
                                                                                 times using
    autodialing technology that spoofed the caller ID to read with 214 area codes

64. Johnson's phone number has a 214 area code.

65. Johnson applied for and received approval for a loan from Defendant Bitty.

66. On November 25, 2020 Defendant Bitty's ISO/Broker emailed Johnson a
                                                                        link

    (https://www.decisionlogic.corn/G3V743) requesting Johnson verify his bank account.

67. Clicking the link sent Johnson to a webpage owned by Bitty.

68. On November 25, 2020 Johnson received an email from Defendant
                                                                  Bitty's employee and/or
   agent Alejandra Romero, with an email address of aly,bittyadvance.com
                                                                         requesting
   Johnson sign the contract approved by Defendant Bitty.

69. Defendant Bitty and Defendant MCA are both listed as beneficiaries
                                                                       in the approved
   contract.



                                               'I,
         Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 10 of 24



 70. Johnson provided Plaintiff a copy of the loan paperwork and discovered it was Defendant

    Bitty and Defendant MCA behind the illegal robocalls.

 71. On November 30, 2020 at 8:49 AM Plaintiff received a missed call from phone number 915-

    533-2000.

 72. On November 30, 2020 at 11:35 AM Plaintiff received and answered a call from 915-533-

    2000.

73. When Plaintiff answered the phone there was a 10 second delay before "Mac Jones" came
                                                                                          on
    the phone and asked Plaintiff about sending in the application and bank statements.

74. Two minutes later "Mac Jones" sent Plaintiff another email requesting bank statements.

75. On November 30, 2020 at 2:23 PM Plaintiff received and answered a call from
                                                                                915-474-
    2609.

76. When Plaintiff answered the phone there was a 10 second delay before "Mac
                                                                              Jones" came on
    the phone and asked Plaintiff about sending in the application and bank statements.

77. Two minutes later "Mac Jones" sent Plaintiff yet another email requesting
                                                                              bank statements.
78. On December 1, 2020 at 9:31 AM Plaintiff received and answered a call from
                                                                               915-497-0064.
79. When Plaintiff answered the phone there was a 10 second delay before "Mac
                                                                              Jones" came on
   the phone and asked Plaintiff about sending in the application and bank
                                                                             statements.
80. Plaintiff informed "Mac Jones" he was driving and unable to speak.

81. "Mac Jones" then said he was sending Plaintiff yet another email
                                                                     requesting bank statements.
82. On December 1, 2020 at 9:34 AM Mac Jones sent Plaintiff another
                                                                    email.
83. On December 1, 2020 at 10:52 AM Mac Jones called Plaintiff from
                                                                    915-238-1554 with
   "Efrain Rojo" displayed on the caller ID.

84. On December 2, 2020 at 9:28 AM Mac Jones called Plaintiff
                                                              from 915-383-3761 with



                                               10
        Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 11 of 24



    "Mario Ramos" displayed on the caller ID.

85. On December 2, 2020 at 9:28 AM Mac Jones again called Plaintiff from 915-383-3761 with

    "Mario Ramos" displayed on the caller ID.

86. On December 3, 2020 at 2:42 PM Mac Jones again called Plaintiff from 915-238-1554 with

    "Efrain Rojo" displayed on the caller ID. Ms. Nubia Herrera (Herrera) answered Plaintiffs

    phone.

87. Nubia Herrera asked who was calling and Mac Jones replied, "Mac from NextDay MCA

    Funding."

88. Herrera took down a message from Mac that included his name, company and email address.

89. On December 3, 2020, Plaintiff reached out to Defendant Bitty Officers Charlie Siegel and

    Craig Hecker in an attempt to settle this complaint without litigation. Both implausibly

    claimed Defendant Bitty had no association with the ISO/Brokers from whom they accepted,

    processed, and approved an application.

90. On December 9, 2020 Mac Jones called Plaintiff from 915-613-2595. Mac Jones emailed

   Plaintiff another application.

91. On December 10, 2020 Plaintiff called Mac Jones at 888-487-4621. Plaintiff asked Mac

   Jones to explain his relationship with Defendant Bitty and Defendant MCA. Mac replied

   "We are a partner lender. We work together in this industry. They are the direct hand in

   issuing the contract, and we told them to issue the contract."

92. On December 10, 2020 Mac Jones informed Plaintiff his "Co worker" Mike McGuiness

   would be contacting Plaintiff because Mac was going on vacation.

93. On December 11, 2020 Mike McGuiness called Plaintiff for at least the 29th time since

   September 24, 2020 attempting to solicit products on behalf of the Defendants.



                                                11
        Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 12 of 24



94. Through information and belief Defendant Bitty contracts with andlor employs Defendant

   MCA as an ISO and/or Broker to make unsolicited spoofed automated phone calls marketing

   business funding.

95. Through information and belief Defendant Craig Hecker is a co-owner of Defendant Bitty.

96. Plaintiff received multiple calls from a variety of spoofed caller ID's initiated using an

   automated telephone dialing system. The calls were made by Defendant MCA and/or

   Defendant Bitty' s ISO/Broker on behalf of Defendant Bitty. The calls generally had a delay

   of 5-10 seconds of dead air before an audible tone connected the Plaintiff to a representative,

   indicating the calls were initiated using an ATDS. The Plaintiff received at least 29 calls in

   45 days.

97. Each and every call was initiated using a spoofed caller ID, and each and every telemarketer

   the Plaintiff spoke with failed to properly identify themselves and the parties they were

   calling on behalf of.

98. Plaintiff received the following calls from the Defendants (Table A).




                                                12
            Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 13 of 24



        Call Phone NumberiName on Caller ID IDate                     Ilime
        551-213-5331      UNKNOWN NAME                    10/5/2020             9:03 AM
        551-213-5331          UNKNOWN NAME                10/9/2020            12:27PM
        646-343-5616          UNKNOWN NAME                11/2/2020             9:25 AM
        646-343-5616          UNKNOWN NAME                11/3/2020             9:10AM
        646-343-5616         UNKNOWN NAME                 11/6/2020             9:04AM
        551-213-5331         UNKNOWN NAME                 11/6/2020            10:07AM
        646-343-5616         UNKNOWN NAME                 11/6/2020             1:44 PM
        551-213-5331         UNKNOWN NAME                 11/9/2020            10:44AM
        646-343-5616         UNKNOWN NAME                11/11/2020             9:06AM
        646-343-5616         UNKNOWN NAME                11/12/2020             9:04AM
        551-213-5331         UNKNOWN NAME                11/20/2020             7:25AM
        551-213-5331         UNKNOWN NAME                11/20/2020             8:09AM
        551-213-5331         UNKNOWN NAME                11/20/2020            10:34AM
        915-373-4754         OSCAR DOMINGUEZ             11/24/2020             1:38PM
        915-373-4754         OSCAR DOMINGUEZ            11/24/2020              2:45 PM
        915-373-4754         OSCAR DOMINGUEZ            11/24/2020              3:09PM
        915-494-8244         UNKNOWN NAME               11/25/2020              8:54AM
        915-630-8887         DAVID MARTINEZ             11/25/2020             10:41 AM
        915-494-8244         UNKNOWN NAME               11/25/2020             11:43 AM
        915-373-4754         OSCAR DOMINGUEZ            11/25/2020              1:05 PM
        915-533-2000         UNKNOWN NAME               11/30/2020             8:49AM
        915-533-2000         UNKNOWN NAME               11/30/2020            11:35 AM
        915-497-0664         UNKNOWN NAME                12/1/2020             9:31AM
       915-238-1554         EFRAINROJO                   12/1/2020            10:52AM
       915-383-3761         MARIO RAJOS                  12/2/2020             9:28 AM
       915-383-3761         MARIO RAJOS                  12/2/2020             9:28AM
       915-238-1554         EFRAIN ROJO                  12/3/2020             2:42 PM
       915-497-0664         UNKNOWN NAME                 12/4/2020             9:55 AM
       915-613-2595         UNKNOWN NAME                 12/9/2020            10:37 AM

99. Each and every call failed to identify the telemarketers and parties
                                                                         they were calling on
       behalf of.

100.      Mr. Callier has a limited data plan. Incoming text messages chip away
                                                                                at his monthly
   allotment.

101.      Mr. Callier has limited data storage capacity on his cellular telephone.
                                                                                   Incoming

                                                  13
           Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 14 of 24



       telemarketing calls consumed part of this capacity.

 102.      No emergency necessitated the calls

103.       Each call was sent by an ATDS.

104.       None of the defendants ever sent Mr. Callier any do-not-call policy.

105.       On information and belief, the defendant did not have a written do-not-call policy while

       it was sending Mr. Callier the unsolicited calls

106.       On information and belief, the defendant did not train its agents who engaged in

       telemarketing on the existence and use of any do-not-call list.


                                         BASIS OF LIABILITY

107.       Even if the Defendants claims they did not make the TCPA violating calls to Plaintiff

       directly, they are liable for the TCPA violating calls under the following theories of liability:

       (1) Direct Liability, (2) Actual Authority, (3) Apparent Authority, (4) Ratification, (5) Acting

       in Concert and (6) Joint Enterprise.

                                         DIRECT LIABILITY

108.      The Defendants' scheme involves the use of illegal robocalling to promote their services.

109.      Defendants' practice of outsourcing its robocalling to a third-party company does not

   absolve them form direct liability under the TCPA.

110.      On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that

   sellers may not avoid liability by outsourcing telemarketing:

          [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activities
          to unsupervised third parties would leave consumers in many cases without an effective
          remedy for telemarketing intrusions. This would particularly be so if the telemarketers
          were judgment proof, unidentifiable, or located outside the United States, as is often the
         case. Even where third-party telemarketers are identifiable, solvent, and amendable
                                                                                                  to
         judgment, limiting liability to the telemarketer that physically places the calls would
         make enforcement in many cases substantially more expensive and less efficient, since

                                                    14
           Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 15 of 24



           consumers (or law enforcement agencies) would be required to sue each telemarketer
           separately in order to obtain effective relief. As the FTC noted, because "[se]ellers may
           have thousands of 'independent' telemarketers, suing one or a few of them is unlikely to
           make a substantive difference for consumer privacy.

           May 2013 FCC Ruling, 28 FCC Rcd at 65 (J 37) (internal citations omitted).

                                            AGENCY ALLEGATIONS

 111.      The May 2013 FCC Ruling rejected a narrow view of TCPA liability including the

       assertion that a seller requires finding a formal agency and immediate direction and control

       over the third-party who placed the telemarketing call. Id. at 6587 n. 107

 112.      Prior to conducting discovery in this litigation, due to the anonymous nature of

       robocalling, Plaintiff has no way to identify the exact relationship between Defendants and

       robocallers.

113.       However, for the purposes of TCPA liability, Plaintiff is not expected to know this

       information at the pleading stage.

114.      The May 2013 Ruling states that called parties may obtain "evidence of these kinds of

       relationships.. .through discovery, if they are not independently privy to such information."

       Id at 6592-593 (J 46).

                                       ACTUAL AUTHORITY

115.      Defendants authorized John Doe third-party telemarketers to generate perspective

       customers. Defendants entered into contracts or agreements with third-party telemarketers to

       solicit their products and services. The John Doe telemarketers' integration of robocalling

   into the sales process was so seamless that it appeared to an outside party like Plaintiff
                                                                                              that
   the John Doe telemarketers were the telemarketing department of the Defendants.

116.      John Doe telemarketers were hired by Defendants, and acted in concert with the

   Defendants, which permitted Defendants to enjoy the benefits of mass robocalling while

                                                   15
            Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 16 of 24



       moving the illegal activity "outside their purview."

 117.      Defendants authorized John Doe telemarketers to generate prospective customers.

       Defendants hired John Doe telemarketers to promote Defendants' products pursuant to

       robocalling. Defendants' integration of robocalling into its sales process was so seamless

       that it appeared to an outside party like Plaintiff that the John Doe telemarketers were the

       telemarketing department of the Defendants.

 118.      Accordingly, the FCC has explained that its "rules generally establish that the party on

       whose behalf a solicitation is made bears ultimate responsibility for any violations." See In

       re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum

       Opinion and Order, 10 FCC Red 12931, 12397        (f   13)(1995).

119.       In their January 4, 2008, ruling the FCC reiterated that a company on whose behalf a

       telephone call made bears the responsibility for any violations. Id. (specifically recognizing

       "on behalf of' in the context of an autodialed or prerecorded message call sent to a consumer

       by a third party on another entity's behalf under 47 U.S.C. 227(b)).
                                                                  §

120.      More specifically, the May 2013 FCC Ruling held that, even in the absence of evidence

       of a formal contractual relationship between the seller and the telemarketer a seller is liable

   for telemarketing calls if the telemarketer "has apparent (if not actual) authority" to
                                                                                           make the
   calls. 28 FCC Red at 6586 (J 34).

121.      John Doe telemarketers solicited Plaintiff on behalf of Defendants and had actual

   authority from Defendants to solicit Plaintiff by using robocalling.

122.      The actual authority of the John Doe telemarketers will be illustrated by
                                                                                    the
   compensation paid to the John Doe telemarketers by the Defendants.

                                     APPARENT AUTHORITY


                                                   16
            Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 17 of 24



 123.       The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer

        has apparent authority

            [A]pparent authority may be supported by evidence that the seller allows the outside
            entity access to infonnation and systems that nonnally would be within the sellers
            exclusive control, including: access to detailed information regarding the nature and
            pricing of the seller's products and services or to the seller's customer information. The
            ability by the outside sales entity to enter consumer information into the seller's sales or
            customer systems, as well as the authority to use the seller's trade name, trademark and
            service mark may also be relevant. It may also be persuasive that the seller approved,
           wrote or reviewed that outside entity's telemarketing scripts. Finally, a seller would be
           responsible under the TCPA for the unauthorized conduct of a third-party telemarketer
           that is otherwise authorized to market on the seller's behalf if the seller knew (or
           reasonably should have known) that the telemarketer was violating TCPA on the
                                                                                                 seller's
           behalf and the seller failed to take effective steps within its power to force the
           telemarketer to cease that conduct.

           28 FCC Rcd at 6592 (IJ 46).

                                                RATIFICATION
124.       Defendants knowingly and actively accepted business that originated through illegal

       robocalls placed by John Doe telemarketers.

125.      By accepting these contracts, soliciting and executing contracts with the
                                                                                    robocall victims,
       Defendants "manifest[ed] assent or otherwise consent[ed]. . .to act" on behalf of
                                                                                         John Doe
       telemarketers, as described in the Restatement (Third) of Agency.

126.      Defendants ratified the John Doe telemarketers' violations by knowingly
                                                                                  accepting the
   benefit of new customers despite that the customers were generated through
                                                                              illegal sales
   calls.

127.      Defendants took advantage of the violations be having sales people solicit
                                                                                         prospective
   customers while turning a blind eye to the way the potential customer
                                                                         was identified.
128.      Defendants ratified that John Doe telemarketers TCPA violations by being
                                                                                   willfully

   ignorant of the violations or by being aware or by being aware that such
                                                                            knowledge was


                                                   17
           Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 18 of 24



       lacking.

 129.      Defendants caused John Doe telemarketers to have the actual authority of Defendants.

       Restatement § 4.01 cmt. b.

                                        JOINT ENTERPRISE

 130.      Defendants had tacit agreements or approved after the fact with John Doe telemarketers

       for the marketing of their products pursuant to the John Doe telemarketers illegal robocalls.

131.       Defendants were part of a common enterprise and had a community of interest in

       marketing and advertising "Student loan forgiveness" from Defendant Summit.

132.       Defendants had equal right to control the conduct thereof by specifying the type of people

       to be called and the questions to be asked to prospective customers.

133.      Defendants had a duty to exercise due care when marketing their products.

134.      Defendants' violation of the TCPA is negligence per se.

135.      Because of Defendants' negligence, Plaintiff suffered actual and statutory damages.

136.      Defendants are jointly and severally liable for the resulting damage caused by the third

       party telemarketers TCPA violating telephone calls.

137.

138.      Defendants authorized John Doe telemarketers to generate prospective customers for

       them.

139.      The integration of their sales efforts with robocalling by Defendants was so seamless it

   appeared to Plaintiff that the John Doe telemarketers and Defendants all appeared to be

   acting together as the same company.

140.      Plaintiff reasonably believed and relied upon the fact that John Doe telemarketers

   received permission to sell, market, and solicit Defendants' products.



                                                  1E
           Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 19 of 24



 141.      The actual authority of the John Doe telemarketers will be illustrated by the

       compensation paid to the John Doe telemarketers by the Defendants.

 142.      Defendant Bitty authorized Defendant MCA and/or ISOs and Brokers to telemarket to

       generate prospective customers. Defendant Bitty hired Defendant MCA and/or ISOs and

       Brokers to promote its products and services. Defendant Bitty' s integration of robocalling

       into its sales process was so seamless that it appeared to an outside party like Plaintiff that

       Defendant MCA or the ISO and/or Broker was the telemarketing department of Defendant

       Bitty.

        THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                                EFFECT AND PURPOSE OF THE TCPA

143.      As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should

       be held liable for their violations of the TCPA. Courts have looked at the purpose of the

       TCPA and found that not holding the sellers liable through vicarious liability would

       undermine the purpose of the TCPA.

144.      Every entity in the application for "business funding" should be deemed a beneficiary of

   the calls and held liable for damages under the TCPA under vicarious liability. Sellers are in

   the best position to monitor and police third party telemarketer's compliance with the TCPA

   and to hold otherwise would leave consumers without an effective remedy for telemarketing

   intrusions.

                    INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                   AS A RESULT OF THE CALLS

145.      Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought to

   preventa "nuisance and invasion of privacy."


                                                    19
           Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 20 of 24



146.       Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

       rights and interests in Plaintiff's cellular telephone.

147.       Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

       rights and interests in Plaintiff's cellular telephone line.

148.       Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

149.       The Plaintiff has been harmed, injured, and damages by the calls including, but not

       limited to: invasion of privacy, reduced device storage space, reduced data plan usage,

       reduced enjoyment and usage of my cell phone, reduced battery usage, and anger and

       frustration.

                            The Plaintiff's cell phone is a residential number

150.       The calls were to the Plaintiff's cellular phone 915-383-4604, which is the Plaintiff's

       personal cell phone that he uses for personal, family, and household use. The Plaintiff

       maintains no landline phones at his residence and has not done so for at least 10 years and

       primarily relies on cellular phones to communicate with friends and family. The Plaintiff also

       uses his cell phone for navigation purposes, sending and receiving emails, timing food when

   cooking, and sending and receiving text messages. The Plaintiff further has his cell phone

   registered in his personal name, pays the cell phone from his personal accounts, and the

   phone is not primarily used for any business purpose.

                      Violations of the Texas Business and Commerce Code 305.053

151.      The actions of the defendants violated the Texas Business and Commerce Code 305 .053

   by placing automated calls to a cell phone which violate 47 USC 227(b). The calls by the

   defendants violated Texas law by placing calls with a pre-recorded message to a cell phone

   which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47 USC 227(d)(3) and 47 USC



                                                     20
        Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 21 of 24



    227(e).

 152.   The calls by the defendants violated Texas law by spoofing the caller ID's per 47 Usc

    227(e) which in turn violates the Texas statute.



                                             FIRST CLAIM FOR RELIEF

        (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                           (Against All Defendants)

        1.      Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

        2.      The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by making non-emergency

telemarketing robocalls to Mr. Callier' s cellular telephone number without his prior express

written consent.

        3.      Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 u.s.c.   §   227(b)(3)(B).

        4.      Mr. callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C.       §   227(b)(3).

        5.      Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

affiliates and agents from making non-emergency telemarketing robocalls to cellular telephone

numbers without the prior express written consent of the called party.




                                                      21
                Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 22 of 24



                                          SECOND CLAIM FOR RELIEF

                  (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                             (Against All Defendants)

            6.        Mr. Callier realleges and incorporates by reference each and every allegation set

    forth in the preceding paragraphs.

            7.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

    constitute multiple violations of FCC regulations by making telemarketing solicitations despite

    lacking:

                     a.        a written policy, available upon demand, for maintaining a do-not-call list,

    in violation of 47 C.F.R. §    64.1200(d)(1);2


                     b.        training for the individuals involved in the telemarketing on the existence

    of and use of a do-not-call list, in violation of 47 C.F.R.   § 64.1200(d)(2);3   and,

                     c.        in the solicitations, the name of the individual caller and the name of the

person or entity on whose behalf the call is being made, in violation of 47 C.F.R.
                                                                                             §

64. 1200(d)(4).4

           8.        Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C. § 227(c)(5)(B).

           9.        Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C.         §   227(c)(5).

           10.       Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

affiliates and agents from making telemarketing solicitations until and unless they (1)
                                                                                        implement

2
    See   id.   at 425 (codifying a June 26, 2003 FCC order).
    See   id.   at 425 (codifying a June 26, 2003 FCC order).
'
    See   id.   at 425    26(codifying a June 26, 2003 FCC order).
                                                         22
         Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 23 of 24



 a do-not-call list and training thereon and (2) include the name of the individual caller and AFS's

 name in the solicitations.

                                    THIRD CLAIM FOR RELIEF:

                  Violations of The Texas Business and Commerce Code 305.053

         11.     Mr. Cattier realleges and incorporates by reference each and every allegation set

 forth in the preceding paragraphs.

        12.      The foregoing acts and omissions of Defendants and/or their affiliates or agents

 constitute multiple violations of the Texas Business and Commerce Code 305.053, by making

non-emergency telemarketing robocalls to Mr. Cattier's cellular telephone number without his

prior express written consent in violation of 47 USC 227 et seq. The Defendants violated 47

USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using an ATDS that does not comply

with the technical and procedural standards under this subsection.

        13.     Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. Texas Business and Commerce Code 305.053(b)

        14.     Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. Texas Business and Commerce Code 305.053(c).


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Brandon Callier prays for judgment against the defendants

jointly and severally as follows:

       A.      Leave to amend this Complaint to name additional DOESs as they are identified

and to conform to the evidence presented at trial;

       B.      A declaration that actions complained of herein by Defendants violate the TCPA

and Texas state law;

                                                23
       Case 3:21-cv-00158-DCG Document 1 Filed 07/06/21 Page 24 of 24



       C.      An injunction enjoining Defendants and their affiliates and agents from engaging

in the unlawful conduct set forth herein;

       D.      An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for 29 calls.

       E.      An award of $1,500 in statutory damages arising from violations of the Texas

Business and Commerce code 305.053

       F.      An award to Mr. Callier of damages, as allowed by law under the TCPA;

       G.      An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law

and equity

       H.      Such further relief as the Court deems necessary, just, and proper.


July 6, 2021                                  Respectfully Submitted,




                                              Brandon Callier
                                              Pro-se
                                              6336 Franklin Trail
                                              El Paso, TX 79912
                                              915-383-4604




                                                24
